Case 1:18-cv-05427-JSR Document 97-14 Filed 03/19/19 Page 1 of 6




               Exhibit N
3/18/2019              Case 1:18-cv-05427-JSR Document
                                              Relay | Definition97-14      Filed
                                                                 of Relay by       03/19/19 Page 2 of 6
                                                                             Merriam-Webster




  SINCE 1828
  Menu




            JOIN MWU

            Gain access to thousands of additional definitions and advanced search features—ad free! JOIN NOW

            GAMES
            BROWSE THESAURUS
            WORD OF THE DAY
            VIDEO
            MORE
            WORD OF THE DAY VIDEO WORDS AT PLAY FAVORITES
            WORDS AT PLAY
            FAVORITES

  Facebook Twitter YouTube Instagram
  relay




  dictionary thesaurus

            JOIN MWU
            GAMES
            THESAURUS
            WORD OF THE DAY
            VIDEO
            WORDS AT PLAY
            FAVORITES

  Follow: Facebook Twitter YouTube Instagram


  relay
  noun
  re·lay | \ ˈrē-ˌlā       \
https://www.merriam-webster.com/dictionary/relay                                                                1/14
3/18/2019             Case 1:18-cv-05427-JSR Document
                                             Relay | Definition97-14      Filed
                                                                of Relay by       03/19/19 Page 3 of 6
                                                                            Merriam-Webster

  Definition of relay
   (Entry 1 of 3)

  1a : a supply (as of horses) arranged beforehand for successive relief
  b : a number of persons who relieve others in some work worked in relays around the clock
  2a : a race between teams in which each team member successively covers a specified portion of the course
  b : one of the divisions of a relay
  3 : an electromagnetic device for remote or automatic control that is actuated by variation in conditions of an
  electric circuit and that operates in turn other devices (such as switches) in the same or a different circuit
  4 : servomotor
  5 : the act of passing along (something, such as a message or ball) by stages also : one of such stages

  relay

  verb (1)
  re·lay | \ ˈrē-ˌlā       , ri-ˈlā      \
  relayed; relaying

  Definition of relay (Entry 2 of 3)

  transitive verb

  1a : to place or dispose in relays
  b : to provide with relays
  2 : to pass along by relays news was relayed to distant points
  3 : to control or operate by a relay

  relay

  verb (2)
  re·lay | \ (ˌ)rē-ˈlā       \
  relaid\ -ˈlād        \; relaying

  Definition of relay (Entry 3 of 3)

  transitive verb

  : to lay again relay track

  Examples of relay in a Sentence
  Noun

  Our relay team is training for next weekend's race. a satellite relay of a television signal
  See More

  First Known Use of relay
  Noun

  15th century, in the meaning defined at sense 1a

https://www.merriam-webster.com/dictionary/relay                                                                    2/14
3/18/2019             Case 1:18-cv-05427-JSR Document
                                             Relay | Definition97-14      Filed
                                                                of Relay by       03/19/19 Page 4 of 6
                                                                            Merriam-Webster

  Verb (1)

  1788, in the meaning defined at sense 1a

  Verb (2)

  1757, in the meaning defined above

  History and Etymology for relay
  Noun

  Middle English, set of fresh hounds, from relayen

  Verb (1)

  Middle English, to release a set of fresh hounds, take a fresh horse, from Middle French relaier, from re- + laier to
  let go, leave — more at delay

  Verb (2)

  re- + lay entry 1

  Keep scrolling for more

  Learn More about relay
  Share relay




  Resources for relay



            Time Traveler! Explore the year a word first appeared

  Dictionary Entries near relay
  relaxed

  relaxin

  relaxometer

  relay

  relay broadcast

  relay governor

  relay nucleus


https://www.merriam-webster.com/dictionary/relay                                                                     3/14
3/18/2019              Case 1:18-cv-05427-JSR Document
                                              Relay | Definition97-14      Filed
                                                                 of Relay by       03/19/19 Page 5 of 6
                                                                             Merriam-Webster

  Statistics for relay
  Look-up Popularity

  Top 40% of words

  Time Traveler for relay

  The first known use of relay was in the 15th century
  See more words from the same century

  Keep scrolling for more

  More Definitions for relay

  relay

  noun



  English Language Learners Definition of relay
  : a race between teams in which each team member runs, swims, etc., a different part of the race
  : the act of passing something from one person or device to another also : a system for doing this
  : a group of people, horses, etc., that takes the place of others so that something (such as a job or an activity) is
  done continuously

  See the full definition for relay in the English Language Learners Dictionary

  relay

  noun
  re·lay | \ ˈrē-ˌlā       \

  Kids Definition of relay
   (Entry 1 of 2)

  1 : a race between teams in which each team member covers a certain part of the course
  2 : the act of passing something from one person to the next
  3 : a fresh supply (as of horses or people) arranged to relieve others

  relay

  verb
  re·lay | \ ˈrē-ˌlā       , ri-ˈlā\
  relayed; relaying

  Kids Definition of relay (Entry 2 of 2)

  : to pass along by stages Please relay the message to the others.

https://www.merriam-webster.com/dictionary/relay                                                                          4/14
3/18/2019         Case 1:18-cv-05427-JSR Document
                                         Relay | Definition97-14      Filed
                                                            of Relay by       03/19/19 Page 6 of 6
                                                                        Merriam-Webster

  Keep scrolling for more

  More from Merriam-Webster on relay

  Rhyming Dictionary: Words that rhyme with relay

  Spanish Central: Translation of relay

  Nglish: Translation of relay for Spanish Speakers

  Britannica English: Translation of relay for Arabic Speakers

  Britannica.com: Encyclopedia article about relay


  Comments on relay


  What made you want to look up relay? Please tell us where you read or heard it
  (including the quote, if possible).


  SHOW COMMENTS




                                              WORD OF THE DAY


                                                         parabolic
                                                     of or relating to a parable or
                                                                parabola


                                                   Get Word of the Day daily email!


                                                    Your email address     SUBSCRIBE




                                              Test Your Vocabulary

                                                              A Green Quiz




https://www.merriam-webster.com/dictionary/relay                                                     5/14
